Citation Nr: 1220748	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for carcinoma of the throat and neck, to include as being secondary to chemical dioxin exposure while serving in the Panama Canal Zone.  


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1968 to May 1970, including service at the Panama Canal Zone.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2005 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Following the perfection of the appeal, the appellant's spouse provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2012 in Houston.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board additionally notes that the appellant's spouse has been provided with a power of attorney to act on behalf of her husband - the Veteran.  Said power of attorney was presented to the RO in 2009.  During the course of this appeal, as a result of that power of attorney, the appellant's spouse has submitted on behalf of her husband, numerous documents and statements.  She has further provided testimony before the undersigned Veterans Law Judge.  It is specifically noted, however, that the appellant's spouse has not acted as his agent or his representative.  Moreover, she has not been recognized as such by VA.  A review of the Board Hearing Transcript, previously noted, clearly indicates that the appellant's spouse understands and accepts that she is not the appellant's agent or accredited representative but that she is merely acting on the behalf of her husband's through her appointment via the power of attorney of 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for carcinoma of the throat and neck is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic lower back disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by the appellant's active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Following the appellant's claim for benefits, the RO sent to the appellant a VCAA letter in March 2005.  This notice letter advised the appellant of the criteria used in evaluating service connection claims and was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf.  The record further shows that in documentation provided the appellant since that time, he has also been provided with Dingess-type notice concerning the assignment of disability ratings and the computation of effective dates.  

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (2011) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Sutton v. Brown, 9 Vet. App. 553 (1996).

Additionally, a review of the claims folder indicates that the appellant's service treatment records were associated with the claims file and he has submitted private clinical records.  Moreover, the appellant's VA treatment records have also been obtained and included in the claims folder for review.  A review of the claims file also shows that the VA has obtained the appellant's Social Security Administration (SSA) records.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that in conjunction with this claim, the appellant's medical file was reviewed by a medical care provider in August 2011.  The medical reviewer reviewed all of the service member's medical records and then provided an opinion concerning the etiology of the appellant's current back disorder.  Said opinion was supported by a discussion and rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, the appellant was given the opportunity to present evidence and testimony before the Board.  The appellant, through his spouse, did testify before the Board in March 2012.  During that hearing, the appellant's spouse described her husband's purported inservice back injury and then chronicled the trouble he has experienced as a result of the injury since service.  She also portrayed the symptoms and manifestations produced by the current disorder.  Moreover, the appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant (along with his wife) proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

The Board notes that it has inspected the Virtual VA system, which is a highly secured electronic repository that is used to store and review documents involved in the claims process, to discover whether such a system contained any documents that might be pertinent to this claim.  Such a review has produced negative information that would be beneficial to the appellant's claim now before the Board.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

II.  Factual Background and Legal Analysis

The Board has reviewed the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As previously indicated, the appellant has come before the VA asking that service connection be granted for a back disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The appellant has claimed that when he was stationed at the Panama Canal Zone, he was performing guard-type duties one evening when the area he was guarding was the subject of an intruder.  The appellant avers that he ran after the intruder and fell down an embankment or hill injuring his back.  As a result of that fall, he has maintained that he has experienced back pain and discomfort, and that his ability to move his spine has become restricted.  

The record reflects that when the appellant was discharged from service, the examination failed to produce a diagnosis of a spinal disorder or disability.  Also, the appellant's service medical treatment records are negative for any treatment for or findings suggestive of a chronic back disability.  The record further shows that after the appellant was discharged from service in 1970, he did not seek VA compensation benefits for a back disability.  Although he submitted claims involving education benefits, he did not seek service connection benefits for a back disability that, per the appellant, continued to bother him after he was discharged from service.  It was not until the appellant submitted the current claim for benefits, which was approximately thirty-five years after his discharge, that he first brought any attention of a back disability before the VA.  

A review of the VA and private medical records indicate that when the appellant sought treatment at the Pain and Rehab Associates of Texas in November 2001, he specifically informed the treating and consulting physician that he began having back problems on or about April 15, 1999.  It was at that time that the appellant suffered a slip and fall incident at work which produced disc injury of the lumbar segment of the spine.  The medical records surrounding the treatment of the 1999 accident do not suggest or insinuate that the appellant had experienced chronic (vice acute) back pain prior to the work accident.  Other private medical records show that in April/May 2005, the appellant was assaulted while out of state.  During that assault, the appellant was repeatedly "hit on his back".  Shortly after the incident, the appellant sought treatment for "severe low back pains".  Two years later, in December 2007, the appellant was involved in a motor vehicle accident in which he hit a parked truck and then ran his vehicle into a store's exterior wall.  Then in January 2009, the appellant was again involved in a motor vehicle accident in which he was pinned in his vehicle as a result of the accident.  

In conjunction with this claim, the RO sought review by a medical care provider concerning the etiology of the appellant's current back disorder.  Such a review was obtained in August 2011.  The reviewer indicated that he had reviewed all of the appellant's service medical records, the private and VA medical treatment records, Social Security Administration records, the statements submitted by the appellant, and the "buddy statements" proffered by the appellant's friends and family.  Upon completion of his review, the medical care provider offered the following analysis:

Based on all of the information available, it is certainly less likely as not [that] the veteran's lumbar condition is in anyway associated with his military service.  If in fact he had a significant injury in service, he would have had significant disability and would have sought medical care much sooner than 1999 when he had a workers compensation injury.  It is this examiner's opinion [that] the lower back condition is not service connected.  More likely than not, it is due to his workers' compensation injury in 1999.  There is no evidence of treatment, evaluation, or complaints related to his lumbar spine until 1999 after his workers' compensation injury which is 29 years after service.

A VA/QTC examiner provided a possibly appellant-supportive opinion in July 2005.  Upon completion of the examination, the doctor insinuated that the appellant may have been suffering from a back disability since service.  However, that same doctor also acknowledged that he was basing any hypotheses on the unsubstantiated history provided by the appellant.  

As mentioned in the August 2011 VA file review, noted above, in support of his claim, the appellant has submitted written statements from his wife along with statements from family members and friends.  These individuals have written that the appellant had long suffered from back complaints.  His wife and family members implied that the appellant's current back disorder was probably related to the uncorroborated inservice back injury.  

As previously noted, the service treatment records reflect that the appellant did not seek medical treatment for a chronic, vice transitory, back disability during active duty.  The records further indicate that the appellant did not seek medical treatment for a back disability until 1999, nor is there medical evidence documenting any possible treatment prior to 1999.  This establishes that there is no objective evidence that the appellant manifested a back disability within one year following service separation.  

The only evidence favorable to the appellant's contention that he incurred a chronic back disability during service is the lay evidence provided by him.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced an injury to his back while he was on active duty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the appellant's lay statement that he actually suffered this accident while in service and that it leads to the current disorder.  

After reviewing the appellant's complete claims folder, the Board finds his statements that he began experiencing problems with his back while in service and had continuous symptoms since then are inconsistent with the overall evidence of record.  On his Report of Medial History at discharge from service the Veteran denied having or ever having had back trouble of any sort.  From shortly after the appellant was discharged from service until 1999, the appellant was silent as to any suggestion that he suffered a back disability while on active duty.  Even though he had previously submitted claims for benefits, it was not until nearly thirty-five years after his discharge from service that he asserted that his then-current back disability was related to service.  The Board finds that his statements are inconsistent with the overall evidence of record.  It seems likely that if the Veteran had serious back problems at discharge from service they would have been noted by the examiner and the Veteran would not have denied ever having back problems.  

Moreover, the Board finds the appellant's assertions concerning when he began experiencing symptoms and manifestations associated with a chronic back disability inaccurate.  His contentions that he had a serious back disability chronically and continuously following service separation in 1970 seems inconsistent with his failure to seek medical evaluation for his back until 1999.  When he did seek treatment (and prior to filing for compensation) he pointed to a recent work injury as the source of his problem.  The Board concludes that the appellant's statements about an undocumented accident in service and chronic and continuous back symptoms and manifestations following service are not credible (and directly contradicted by his denial of back problems at the time he was discharged from service).   

The Board notes that none of the private examiners reports ever etiologically linked his current disorder with service, and even the somewhat supportive opinion provided by the QTC doctor in 2005 was based on information provided to him by the appellant and not substantiated by the medical evidence of record.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is the QTC doctor's opinion in which the doctor based his hypothesis on the history provided by the appellant.  Alternatively, there is also the medical examiner's opinion of 2011 that not only reviewed all of the appellant's medical records, but discussed the salient facts, and then provided complete rationale for all conclusions presented, as noted in the discussion above.  The Board finds that, since the appellant's statements concerning his treatment and purported medical history are not credible, the Board need not accept as accurate a provider opinion based on the appellant's statements.  The Board is not bound to accept medical opinions that are based on history supplied by the appellant, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, the Board attaches the most significant probative value to the VA opinion of August 2011 as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

To the extent that the appellant, along with his wife, friends, and family, are claiming that back disability was the product of his military service, they are not shown to have the expertise to determine the etiology of back pathology.  The existence of back pathology (as opposed to back pain and other symptoms) generally requires x-ray and other diagnostic tests.  Determining its etiology requires some expertise in the area of orthopedic and neurologic disease and is not within the competence of a layman.  Moreover, the lay statements are outweighed by the VA opinion of August 2011, which found that it was more likely than not that the current back disability was not caused by active duty.  

Additionally, in this instance there is the negative opinion provided by the VA reviewer in August 2011, and there are no other medical opinions either positive or negative that are not based on history provided by the appellant.  The Board would note that the medical care provider who provided the opinion in August 2011 was not equivocal.  That reviewer was very specific and direct in the opinion he provided.  Based on the clarity and specificity provided in the opinion, the VA reviewer's opinion does not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

As previously indicated, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA opinion of August 2011 on which it bases its determination that service connection for a back disability is not warranted.  In other words, the Board attaches the most significant probative value to the VA August 2011 opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

With respect to lay statements other than the appellant's, they mostly attest to back problems since the 1990's, but do not establish that back disability existed since service.  To the extent they are attesting to a link between the appellant's service and his current back disability, none of these individuals have claimed that they are medical experts or that they witnessed the injury that purportedly occurred in service.  In essence, by all of the individuals the claim has merely been that the current back disability is somehow related to the appellant's military service.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's or friends' and family members' conclusions.  They are of very limited probative 
value when weighed against the expert opinion of record.  

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

The Board does not doubt the sincerity of the appellant in reporting that he now suffers from a back disability that he believes was caused by or the result of his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder. See Barr.  Thus, the lay assertions are not competent or sufficient.  Finally, the Board finds the significant lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current back disability, first shown many, many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 


ORDER

Entitlement to service connection for a back disability is denied.  


REMAND

The appellant has expressed disagreement with the RO's February 2012 denial of service connection carcinoma of the throat and neck, to include as being secondary to chemical dioxin exposure while serving in the Panama Canal Zone.  This occurred with the appellant's submission of letter dated February 14, 2012.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the action: 

The AMC/RO should issue a statement of the case as to the issue of service connection for carcinoma of the throat and neck, to include as being secondary to chemical dioxin exposure while serving in the Panama Canal Zone.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the appellant the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


